ORDER ON MANDATE
PER CURIAM.
WHEREAS, the judgment of this court, 392 So.2d 256 (Fla.App.) was entered on January 7, 1981 affirming the judgment of the Circuit Court of Dade County, in the above styled cause; and
WHEREAS, on review of this court’s judgment, by certiorari, the Supreme Court of Florida by its opinion and judgment, 414 So.2d 1063 (Fla.) filed April 29, 1982, and mandate now lodged in this court, quashed this court’s judgment;
NOW, THEREFORE, It is Ordered that the mandate of this court heretofore issued in this cause on January 7, 1981 is withdrawn, the judgment of this court filed January 7, 1981 is vacated and the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court, the order of the trial court appealed herein is reversed and the cause is remanded for further proceedings consistent with the opinion and judgment of the Supreme Court of Florida. Cost allowed shall be taxed in the trial court (Rule 9.400a, Florida Rule of Appellate Procedure.)